Forte, J.
This is before the Appellate Division on a petition to establish a report. The action was tried and the trial justice found for the plaintiff and assessed damages on April 27, 1976. On May 4, 1976 the defendant filed a request for a report and a draft report. On May 10, 1976, the trial justice dismissed the draft report. On May 14, 1976 the defendant filed a request for report and a draft report on the dismissal of the original draft report.
When a request for report and a draft report are dismissed, the remedy is to file a request for report and a draft report on the dismissal order (emphasis supplied). Comfort Air Systems, Inc. v. Cacopardo, Mass. Adv. Sh. (1976) 1209.
In examining the draft report sought to be established, it is not a report on the dismissal, but a report on trial and finding.
Therefore, there is no report that this Appellate Division can establish to bring before the Appellate Division the question of the correctness of the justice’s dismissal of the original draft report.
Petition denied.